Citation Nr: 9921624	
Decision Date: 07/02/99    Archive Date: 08/04/99

DOCKET NO.  94-49 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from February 1980 to January 
1983.  This appeal arises from an August 1994 rating decision 
of the Providence, Rhode Island Regional Office (RO), which 
denied service connection for residuals of a head injury to 
include headaches and a psychiatric disorder.  In July 1996, 
the Board of Veterans' Appeals (Board) remanded the case to 
the RO for additional development of the evidence.  

In an April 1997 rating decision, the RO granted the 
veteran's claim for service connection for residuals of a 
head injury to include headaches and assigned a 10 percent 
rating.  In August 1997, the veteran notified the RO that he 
had relocated and requested the San Diego, California RO to 
handle his appeal.  Later in August 1997, the veteran filed a 
notice of disagreement with the disability rating assigned 
for post traumatic headaches.  In November 1997, the San 
Diego RO issued a statement of the case as to this issue, but 
as the veteran did not subsequently perfect his appeal it is 
not now before the Board for appellate consideration.  


REMAND

In the July 1996 remand, the Board directed the RO to afford 
the veteran a VA examination to determine all psychiatric 
disorders and their etiology.  The remand specifically 
requested the VA examiner to provide an opinion for the 
record as to whether it is at least as likely as not that any 
psychiatric disorder was initially manifested in service or 
is otherwise related to the veteran's military service.  The 
veteran was afforded a VA examination in November 1996, 
wherein he was diagnosed with dysthymic disorder, generalized 
anxiety disorder, and alcohol dependence by history (Axis I); 
and mild mental retardation and developmental reading 
disorder (Axis II).  The examiner, however, did not offer an 
opinion regarding etiology of the psychiatric disorders which 
was requested in the remand.  Therefore, the case must be 
returned to the RO for the requested development.  In that 
regard, the Board observes that in December 1996 and March 
1997 the RO commented that the psychiatric examination may 
have to be returned for a better opinion.  This was 
apparently never done.  

Moreover, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Under these circumstances, the Board finds that additional 
development is required, and the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request him to provide information as to 
where he has received psychiatric 
treatment since November 1996, the date 
of his last VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's disabilities 
which have not already been received.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran for 
mental disorders in November 1996 and 
request that the examiner furnish an 
opinion for the record as to whether it 
is at least as likely as not that the 
veteran's psychiatric disorders were 
initially manifested in service or are 
otherwise related to the veteran's 
military service.  The factors upon which 
the medical opinion is based must be set 
forth.  In the event that the previous 
examiner in November 1996 either is 
unavailable or believes that another 
examination is necessary to render the 
requested opinion, the veteran should be 
afforded another VA examination in 
psychiatry to determine the current 
nature and etiology of his psychiatric 
disorder and the proper diagnosis 
thereof.  In such case, the claims folder 
must be made available to the examiner 
prior to the examination so that all 
disability may be viewed in relation to 
its history.  All indicated tests should 
be accomplished.  The examination report 
should provide an accurate and fully 
descriptive assessment of all disability.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the psychiatric disorder was 
initially manifested in service or is 
otherwise related to the veteran's 
military service.  The factors upon which 
the medical opinion is based must be set 
forth.  

3.  When the above developments have been 
completed, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim.  If the claim 
continues to be denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










